Title: From George Washington to George Clinton, 9 October 1782
From: Washington, George
To: Clinton, George


                  Sir
                     
                     Head Quarters Octr 9. 1782
                  
                  Lt Colbreath quarter Master to the 2d New York Regiment informs me that a Suit is carrying on against him for a Trespass in taking some Cattle which he impressed under your Excellencys Warrant in consequence of which I am under the necessity of granting leave to Lt Colo. Cochran and several other persons to go from the Army to Albany as Evidences on the part of Mr Colbreath.
                  I need not observe to your Excellency how exceedingly injurious such vexatious Suits, as this appears to be, are to the public Service, and how peculiarly hard it is on the Officer to be put to so much trouble and expence for doing what indeed he is obliged to do.  Your Excellency will I am persuaded do every thing that lays in you power to assist and relieve Mr Colbreath in this affair.  I have the honor to be Your Excellencys Most Obed. Servt
                  
                     Go: Washington
                     
                  
               